DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 8 and 14.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/12/2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
	The Examiner notes agreement with the Applicant’s arguments directed to the device of Taguchi being directed to a symmetrical driving operation ([0107-108], equal and opposite current values) and the un-obvious nature of then combining with Stronczer.
Allowable Subject Matter
Claims 1 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 14 outline 2 apparatuses and a method associated with apparatuses for driving an opto-electric component in an asymmetric manner (unequal current rise/fall times, [0018]) using push-pull type circuits with a current source-current sink arrangement. The push-pull driver uses a current source in parallel with a variable capacitor and a current sink in parallel with a variable capacitor. The apparatuses further outline additional circuit architecture (switches, common nodes, etc.). The systems and method thereby provide an asymmetric input signal to the opto-electronic device which functions to produce an equalized output from the opto-electric device ([0018]). The prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828